DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 09 Dec 2020, in which claims 4-8, 12, and 14-17 are amended to change the scope and breadth of the claim, claims 1-2, 9-11, 13, and 20 are canceled, and new claims 21-24 are added. 

This application is the national stage entry of PCT/US2017/017223, filed 09 Feb 2017; and claims benefit of provisional application 62/293,327, filed 09 Feb 2016.

Claims 4-8, 12, 14-19, and 21-24 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 09 Dec 2020, with respect that claims 1-2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdi et al. (Pain Physician, 2004, 7, p327-331, of record) has been fully considered and is persuasive, 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 09 Dec 2020, with respect that claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abdi et al. (Pain Physician, 2004, 7, p327-331, of record) has been fully considered and is persuasive, as amended claim 5 depends from claim 21 and incorporates all limitations therein.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 09 Dec 2020, with respect that claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abdi et al. (Pain Physician, 2004, 7, p327-331, of record) as applied to claims 1-2, 5, and 10-12, and further in view of Koyama et al. (Circ. J., 2002, 66, p645-648, of record) has been fully considered and is persuasive, as claim 13 is canceled and amended claim 14 depends from claim 17 and incorporates all limitations therein.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 09 Dec 2020, with respect that claims 4, 6-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abdi et al. (Pain Physician, 2004, 7, p327-331, of record) in view of Koyama et al. (Circ. J., 2002, 66, p645-648, of record) as applied to claims 1-2, 5, and 10-14, and further in view of Chasin et al. (US 2003/0152637, published 14 Aug 2003, of record) has been fully considered and is 4, 6-8, and 15-16 depends from claims 21 and 17 and incorporates all limitations therein.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 09 Dec 2020, with respect that claims 9 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdi et al. (Pain Physician, 2004, 7, p327-331, of record) in view of Koyama et al. (Circ. J., 2002, 66, p645-648, of record) and further in view of Chasin et al. (US 2003/0152637, published 14 Aug 2003, of record) as applied to above, and further in view of Gloor et al. (J Clin Invest., 1983, 71(5), p1457-1466, of record) and Bolderman et al. (International Journal of Cardiology, 2011, 149, p341–346, of record) has been fully considered and is persuasive, as claims 9 and 20 are canceled, and Applicant's remarks are persuasive that the combined teachings of the prior art considered as a whole does not provide guidance with a reasonable expectation of success too arrive at the method comprising administration of amiodarone locally to a stellate ganglion of the patient in an effective amount to affect function of the stellate ganglion and alleviate one or more symptoms of angina in the patient. 
This rejection has been withdrawn. 

Additional close prior art is Holz IV et al. (Journal of Neuroscience, February 1988, 8(2), p463-471, cited in PTO-892).
Holz IV et al. teaches dihydropyridines (DHPs) including nifedipine modulate the electrically evoked or KCI-induced release of substance P (SP) from embryonic chick dorsal root ganglion (DRG) neurons. (page 463, abstract) Holz IV et al. teaches 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Holz IV et al. in view of the prior art including Abdi et al. (Pain Physician, 2004, 7, p327-331, of record) to arrive at the instant invention as claimed. While Holz IV et al. suggests dihydropyridines (DHPs) including nifedipine administered to ganglion neurons affects function of said neurons, the prior art does not provide guidance for selecting administering said dihydropyridines locally to a stellate ganglion of the patient in an effective amount to affect function of the stellate ganglion and alleviate one or more symptoms of angina in the patient with a reasonable expectation of success for treating angina or one or more symptoms in said patient. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4-8, 12, 14-19, and 21-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623